People v Kindell (2017 NY Slip Op 01780)





People v Kindell


2017 NY Slip Op 01780


Decided on March 9, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 9, 2017

Friedman, J.P., Acosta, Renwick, Andrias, Moskowitz, JJ.


16111 2249/11

[*1] The People of the State of New York, Respondent,
vEugene Kindell, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Elizabeth Mosher and Susan Axelrod of counsel), for appellant.
Eugene Kindell, appellant pro se.
Cyrus R. Vance, Jr., District Attorney, New York (Manu K. Balachandran and Susan Axelrod of counsel), for respondent.

Judgment, Supreme Court, New York County (Daniel P. Conviser, J. at original and reopened suppression hearings; Rena K. Uviller, J. at jury trial and sentencing), rendered December 19, 2011, convicting defendant of burglary in the second degree, attempted burglary in the second degree and bail jumping in the second degree, and sentencing him, as a persistent violent felony offender, to an aggregate term of 19½ years to life, unanimously affirmed.
This Court previously held this appeal in abeyance pending a reopened suppression hearing (135 AD3d 423 [1st Dept 2016]). Upon remand, the court conducted the reopened hearing and again denied defendant's suppression motion. The record supports that determination. There is no basis for disturbing the court's credibility determinations. The evidence credited by the hearing court establishes that the search and seizure was lawful under the plain view doctrine. The record fails to support defendant's assertion that delay resulting from the original ineffective representation (see id.) prejudiced his ability to litigate the reopened proceedings.
We perceive no basis for reducing the sentence. We have considered and rejected the other claims raised, but not addressed, on the original appeal, including those contained in defendant's pro se supplemental brief.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 9, 2017
CLERK